Citation Nr: 0925020	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent from 
January 18, 2003 to March 20, 2006 for service-connected 
posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent for 
service-connected PTSD from May 1, 2006 onward.

3. Entitlement to a compensable rating for service-connected 
chronic tension headaches. 

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In June 2006, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 
 
The Board notes that a November 2008 rating decision 
increased the Veteran's disability evaluation for PTSD from 
noncompensable to 10 percent for the period from January 18, 
2003 to March 20, 2006 rating, assigned a temporary total 
evaluation for a period of hospitalization from March 20, 
2006 to April 30, 2006, and assigned a 50 percent rating 
evaluation from May 1, 2006 onward.  The Board notes that the 
temporary 100 percent rating assigned is the maximum benefit 
allowed.  However, as the 10 percent and 50 percent ratings 
assigned are less than the maximum benefit available, the 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

A claim for TDIU has not been adjudicated by the RO.  
Ordinarily, a claim raised during the adjudication of an 
appeal on another issue would be referred to the agency of 
original jurisdiction for appropriate evidentiary and 
procedural development.  However, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2006).  Because the grant of TDIU herein 
is based solely on PTSD, the Board concludes that it does 
have jurisdiction over the issue of the Veteran's entitlement 
to TDIU.  Accordingly, that issue has been added, as listed 
above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) [a separate, formal claim is not required in cases 
where an informal claim for TDIU has been reasonably raised]; 
see also VAOPGCPREC 12-2001 (July 6, 2001) [further expansion 
on the concept of when an informal claim for TDIU has been 
submitted].


FINDINGS OF FACT

1.  From January 18, 2003 to March 20, 2006, service-
connected PTSD was consistently manifested by depressed or 
anxious mood, flattened affect, sleep impairment with some 
instances of panic attacks, irritability, hypervigilance, and 
deficiencies of memory, obsessive-compulsive behavior, and a 
GAF score ranging from 41-60, with a score of around 51 being 
most prevalent; deficiencies in most occupational and social 
areas are not shown. 

2.  From May 1, 2006 onward, service-connected PTSD is 
productive of serious occupational and social impairment, 
represented by a GAF score of 45 to 48, and due to bland and 
anxious mood, attenuated affect, hypervigilance, panic 
attacks during the day, sleep impairment, slow speech, 
suicidal ideation, and avoidance of almost all social 
interaction.

3.  Service-connected headaches are manifested by almost 
daily non-prostrating headaches, lasting up to 10 hours, and 
requiring non-prescription painkillers for relief.

4.  The medical and other evidence of record tends to 
indicate the Veteran is unable to obtain and/or maintain 
substantially gainful employment from May 1, 2006, due to his 
service-connected PTSD.



CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no greater, 
for service-connected PTSD from January 18, 2003 to March 20, 
2006 have not been met.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2. The criteria for a rating of 70 percent, but no greater, 
for service-connected PTSD from May 1, 2006 onward have not 
been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

3. The criteria for a rating in excess of 10 percent, but no 
greater, for service-connected chronic tension headaches have 
not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8199-8100 (2008).

4.  The criteria for the establishment of a TDIU from May 1, 
2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in May 2003, prior to the initial 
unfavorable rating decision issued in January 2004.  Ad 
additional VCAA letter was sent in June 2006.  

The Board observes that the May 2003 letter informed the 
Veteran that he must demonstrate that his service-connected 
disabilities had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the June 2006 notice advised him 
to submit evidence of how his disabilities affects his work 
and daily life, and no notice apprised him of relevant 
diagnostic codes, although Diagnostic Codes 8100 and 9411 
were detailed in the April 2004 statement of the case (SOC).  

However, the Board finds no prejudice to the Veteran as a 
result of the untimeliness of the required notice under 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that an SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the 
present case, after the June 2006 letter, the Veteran was 
afforded an SSOC thereby resolving the problem of inadequate 
timing with respect to the notice for disability ratings and 
effective dates.  

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that statements directly from the 
Veteran and through his representative discuss symptoms that 
demonstrate knowledge of the applicable rating criteria.  For 
instance, in a May 2009 submission, the Veteran's 
representative discusses the symptoms the Veteran displays 
that he argues warrant a higher rating, and in his March 2004 
notice of disagreement, the Veteran reiterates the rating 
criteria that must be met for an increased rating for 
headaches, as supplied in the January 2004 rating decision.  
Consequently, the Board concludes the Veteran had knowledge 
of the diagnostic codes appropriate to his disability, and 
the lack of notice of the diagnostic codes is, therefore, not 
prejudicial.  See Bernard.  Moreover, neither the schedular 
criteria for PTSD nor headaches requires a specific test 
result or measurement be met; thus, notice of the applicable 
diagnostic codes is not explicitly required under the holding 
of Vazquez-Flores. 

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, Social Security Administration 
disability records, VA vocational rehabilitation records, and 
the reports of June 2003, July 2006, February 2007, March 
2007, and April 2007 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims.
 
With respect to the VA examinations, the Board observes that 
when VA undertakes to provide a VA examination, it must 
ensure that the examination is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the Board sees 
that the June 2003, March 2007, and April 2007 VA examiners 
reviewed the Veteran's claims file, examined the Veteran, and 
took note of his self-reported medical history.  Thus, the 
information available to and considered by these examiners in 
preparing their reports was fully representative of the 
current severity of the Veteran's service-connected 
disabilities.  

As for the July 2006 and February 2007 VA examinations, the 
Board notes that the examiners did not have access to the 
claims file.  Nevertheless, the Board finds that this fact 
alone does not invalidate the examinations.  In this regard, 
the Board notes that the Veteran's then-current symptoms are 
of the most relevance in an examination related to an 
increased-rating claim.  Although a review of the claims file 
may assist the examiner in seeing how the Veteran's symptoms 
as reported fit into the picture of his disability as 
reflected in the record, the claims file contents does not 
affect the examiner's ability to report the symptoms 
presented by the Veteran at the examination.  Accordingly, 
the Board finds that all VA examination reports associated 
with these claims are adequate for rating purposes.  
Therefore, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Relevant statutes and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disability.
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. PTSD

The Veteran's service-connected PTSD has been assigned a 
rating of 10 percent rating from January 18, 2003 to March 
20, 2006 and a 50 percent rating from May 1, 2006 onward 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
The Veteran contends that his symptomology is worse than is 
contemplated under these ratings, and that higher ratings 
should, therefore, be assigned.  He specifically argues that 
a 100 percent rating is warranted, especially in light of his 
unemployment.

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 
The criteria for a 10 percent disability rating require:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board observes that that VA treatment records reflect 
periodic treatment for the Veteran's PTSD symptoms.  
Additionally, during the appeal period, he was afforded 
multiple VA examinations.  

The Board notes that the Veteran suffers not only from PTSD 
but also from major depression and alcohol dependence.  The 
Board finds that there is an inadequate basis in the record 
upon which to dissociate the Veteran's symptoms of major 
depression and alcohol dependence from his PTSD symptoms.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition).  
Hence, the Board has attributed all relevant psychiatric 
symptomatology to the Veteran's service-connected PTSD. 

January 18, 2003 to March 20, 2006

Between January 18, 2003 to October 2003, VA treatment 
records reflect psychiatric treatment approximately once 
every six months, with an increase to once every two months 
afterward.  The record reflects that prior to October 2003, 
the Veteran was seeking help from a private social worker, 
ADB, and that he ceased seeing ADB in March 2004.   

VA treatment records reveal mood described as euthymic, 
dysphoric, depressed, and/or anxious and affect that was 
anxious, flat, and/or constricted.  Psychomotor agitation and 
was reported at times.  The Veteran also stated that he was 
having sleep impairment and problems with anger.  Judgment 
and insight were intact.  No deficiencies of thought 
processes, orientation, or hygiene were noted at any time and 
the Veteran denied homicidal and suicidal ideations, 
hallucinations, and delusions.  GAF scores were reported to 
be, for the most part, 51 in 2003, in the 41-50 range in 
early 2004, the 51-60 range in late 2004 and 2005, and the 
41-50 range in late 2005.  The Board notes that scores 
between 51 and 60 were assigned overall more frequently than 
the 41-50 range. 

An October 2003 letter from ADB also cites symptoms of 
depression, severe mood swings, impulsivity, intense anger, 
flight of ideas, grandiose ideas, poor attention span and 
distractibility, irritability, expansive mood, and lack of 
follow-through on commitments.  The Board notes that 
treatment records from ADB are lacking in general and that 
only a September 2003 and March 2004 record are relevant to 
the appeal period.  Symptoms revealed in these records 
include long-term memory and concentration problems, 
obsessive-compulsive behavior, and social avoidance.  In a 
letter, ADB also reported that the Veteran suffered panic 
attacks, although such attacks are not otherwise reported in 
treatment records. 

Symptoms reported at a February 2003 private evaluation for 
SSA and the June 2003 VA examination were similar to the 
above.  GAF scores assigned at these examinations were 63 and 
65 respectively.  However, the February 2003 report indicates 
that the Veteran may have been exaggerating his symptoms and 
the June 2003 VA examiner stated that the mental status 
examination revealed that the Veteran was an unreliable 
historian.  The June 2003 examiner also stated that the lack 
of reliability associated with the Veteran's statements left 
the examiner unable to reach a conclusion about the severity 
of the disability.  The Board notes that both examiners 
indicated that the mental status examination did not show 
memory loss, and the February 2003 VA examiner in particular 
noted multiple occasions where the Veteran's statements were 
inconsistent or difficulty remembering details seemed 
evasive.  

Nevertheless, the Board affords more probative weight to the 
VA and private treatment findings in this case.  In this 
regard, the Board notes that these providers were privy to 
the Veteran's behavior and symptoms on a frequent basis, and 
were also more aware of day-to-day impact of his PTSD.  
Additionally, the Board notes that the Veteran's treatment 
providers at no time suspect that he is malingering or 
exaggerating his symptoms.  

Accordingly, the Board determines that the Veteran's PTSD 
during the period from January 2003 to March 2006 warrants a 
50 percent rating evaluation.  Specifically, the Board notes 
that his consistently reported symptoms include depressed or 
anxious mood, flattened affect, and sleep impairment.  
Further, there was reference to panic attacks, irritability, 
hypervigilance, and social limitations, deficiencies of 
memory, and obsessive-compulsive behavior in the statements 
of ADB with a note that they were also improving.  GAF scores 
assigned ranged from 41-60, with a score of around 51 being 
most prevalent. 

 A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or social functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51-60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  While a GAF score is highly probative as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the Veteran's disorder.  See 
38 C.F.R. § 4.126(a).  Overall, the Board finds that the 
above reflects a 50 percent rating evaluation, but no higher.
 
The Board has considered whether a rating in excess of 50 
percent is warranted.  In this regard, the Board acknowledges 
the Veteran's lower GAF scores in the 41-50 range as recorded 
in early 2004 and late 2005, but the Board notes that the 
actual symptoms reported by his treatment providers did not 
change and that the records suggest that his general 
functioning was being impaired by other stressors, such as 
financial problems, physical limitations, and difficulties in 
his marriage, as opposed to his PTSD symptoms.  Additionally, 
the Board observes that the Veteran's more severe symptoms of 
panic attacks, irritability, hypervigilance, and social 
limitations, deficiencies of memory, and obsessive-compulsive 
behavior symptoms were only reported in the statements of ADB 
and were not reflected in his subsequent VA treatment 
records.  Further, the Board sees that the records of ADB 
report that these symptoms were improving, thereby indicating 
that they were not reflective of the Veteran's disability 
throughout period in question.  

Moreover, the Veteran's vocational records show that the 
Veteran was successfully pursuing a college degree from Fall 
2001 through Winter 2005.  He completed several classes each 
semester, including summers, and achieving a GPA of 3.65 out 
of 4.0, which suggests that the Veteran's functioning did not 
constitute more than reduced reliability and productivity.  
Based on the above analysis, the Board determines that a 50 
percent rating evaluation is appropriate for the Veteran's 
service-connected PTSD for the period in question.  

The Board acknowledges that the Veteran experienced a 
worsening of symptoms that resulted in hospitalization in 
March 2006, but the record does not demonstrate that a 
definitive change in severity of the disability occurred at 
any given time prior to this hospitalization, so as to 
support the staging of ratings.  See Hart.  Therefore, the 
Board assigns a rating of 50 percent, but no greater, to the 
Veteran's service-connected PTSD for the period from January 
18, 2003 to March 20, 2006.  

From May 1, 2006 onward

The Veteran participated in an in-patient PTSD program from 
March 20, 2006 to April 21, 2006.  He was assigned a 
temporary 100 percent rating evaluation from March 20, 2006 
to May 1, 2006.  Thereafter, he was assigned a 50 percent 
rating evaluation. 

During this period, the Veteran continued to receive regular 
treatment at the VA, and he was also afforded a VA 
examination in July 2006 and March 2007.  The most recent 
relevant treatment record is dated in March 2007, and the 
last VA treatment record is dated in March 2008.  A review of 
these records demonstrates that the VA examination reports 
well represent the Veteran's current symptoms.   

At the July 2006 VA examination, the examiner observed bland 
mood and attenuated affect.  Speech was noted to be slow and 
uninflected, but fluent.  Thought processes were logical, 
judgment intact, insight fair, and memory adequate.  The 
examiner stated that the Veteran's thought process was not 
delusional.  The Veteran denied hallucinations, but endorsed 
occasional suicidal thoughts.  Sleep patterns were disrupted.  
The Veteran also reported being socially avoidant, preferring 
not to relate interpersonally, and could not identify any 
hobbies or pastimes.  The examiner assigned a GAF score of 45 
and stated that the Veteran's present symptom level was 
serious and resulted in serious occupational and social 
impairment.

At the April 2007 VA examination, the examiner found the 
Veteran to be anxious.  Speech was normal, and the examiner 
noted no thought disorder, hallucinations, delusions, or 
suicidal ideation.  He noted that insight was intact.  The 
Veteran reported extensive avoidance symptoms-avoidance of 
social contacts, crowds, and war-related stimuli.  He 
indicated that he and his wife had divorced, that he now 
lives with his parents, and almost never leaves the house.  
The Veteran stated that he sleeps poorly, was hypervigilant 
and had panic-like anxiety during the day.  The examiner 
assigned a GAF score of 48, and stated that the Veteran had 
serious psychosocial and occupational dysfunction due to his 
PTSD symptoms. 

Based on the above, the Board determines that the Veteran's 
PTSD symptoms more closely approximate a rating of 70 percent 
for the period from May 1, 2006 onward.  Specifically, during 
this period, the Veteran has exhibited bland and anxious 
mood, attenuated affect, hypervigilance, panic attacks during 
the day, sleep impairment, slow speech, suicidal ideation, 
and avoidance of almost all social interaction.  
Additionally, he engages in no interests or hobbies.  These 
symptoms result in serious occupational and social 
impairment, with deficiencies in the areas of work, family, 
and mood, and also manifested by the Veteran's GAF score of 
45 to 48.  The Board notes that the Veteran's symptoms do not 
fully meet the criteria for a 70 percent rating, e.g., he has 
no deficiencies of thought process and little difficulty with 
insight and judgment.  However, the Board acknowledges the 
serious impairment that results from the Veteran's symptoms 
and, affording him the benefit of the doubt, assigns a 70 
percent disability evaluation for service-connected PTSD from 
May 1, 2006 onward.

II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The Veteran is service-connected for PTSD, which is rated as 
70 percent disabling, effective May 1, 2006.  Thus, as of 
such date he meets the criteria for schedular consideration 
of TDIU.  See 38 C.F.R. § 4.16(a) (2008).  For reasons stated 
immediately below, the Board finds that the evidence of 
record demonstrates that the Veteran's service-connected PTSD 
renders him unable to secure and follow a substantially 
gainful occupation from May 1, 2006.  

The symptomatology associated with the Veteran's service-
connected PTSD has been described in some detail above in 
connection with the increased rating for PTSD issue that is 
on appeal.  The Board will not belabor the point that the 
Veteran's PTSD symptoms appropriately evidences difficulty 
adapting to a worklike setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  Of particular significance, however, are the 
statements in the July 2006 and April 2007 VA examination 
reports that note that the Veteran has serious occupational 
and social impairment related to his PTSD.  GAF scores, from 
May 1, 2006, have consistently reflected PTSD symptoms of 
such severity as to result in the veteran's inability to 
obtain and retain employment.

In short, the medical and other evidence of record is in 
equipoise with respect to whether the Veteran's service-
connected PTSD is productive of serious symptomatology which 
can be said to preclude employability from May 1, 2006.  
Based on the above analysis, the Board concludes that in 
resolving all doubt in the veteran's behalf a grant of TDIU 
is warranted under 38 C.F.R. § 4.16(a) from May 1, 2006.  The 
benefit sought on appeal is accordingly granted.

IV. Headaches

The Veteran's service-connected chronic tension headaches 
have been assigned a noncompensable rating pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2008).  The 
Veteran contends that his symptomatology is worse than is 
contemplated under these ratings, and that higher ratings 
should, therefore, be assigned.  He specifically asserts that 
his headaches are both frequent and prostrating, requiring 
him to close his eyes and lie down.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on average once a month over 
the last several months warrant a 30 percent rating.  
Migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months warrant a 10 
percent rating.  Migraines with less frequent attacks warrant 
a noncompensable rating.

The Veteran asserts that he suffers frequent, prostrating 
headaches.  Medical records do not show that the Veteran 
receives regular treatment for his headaches.  They also do 
not show that the Veteran was prescribed medication to deal 
with his headaches.  A July 2006 VA psychiatric treatment 
record diagnoses a migraine headache that had lasted four 
days and caused him to not leave the house, but there is no 
other reference to such an attack in the medical evidence.  
Additionally, the entry reflects that the Veteran was unsure 
what had changed to cause such an attack, thereby indicating 
that such a severe, prolonged headache was an aberration.  

During the appeal period, the Veteran was afforded two VA 
examinations, in June 2003 and February 2007.  At the June 
2003 VA examination, the Veteran discussed having almost 
daily headaches that lasted a few hours and for which he took 
two to three Motrin tablets.  He also reported that he 
sometimes experienced blurred vision, imbalance, and nausea 
with his headaches.  At the February 2007 VA examination, the 
Veteran reported that he was experiencing a headache almost 
every day for about seven to ten hours.  He indicated that he 
took aspirin for the pain, and that his headaches did not 
restrict his daily routine.  The examiner diagnosed chronic 
tension headaches.  

Based on the above evidence, the Board finds that a rating of 
10 percent, but no greater, is appropriate for the Veteran's 
headache disability.  In this regard, the Board notes that 
the record consistently reflects that the Veteran has 
headaches almost every day and that they sometimes cause 
nausea, imbalance, and blurred vision.  The Board finds that 
theses symptoms warrant a 10 percent rating, even though such 
symptoms are not specifically addressed in the rating 
schedule.  

However, the Board does not find that a rating in excess of 
10 percent is warranted at any time during the appeal period.  
In this regard, the Board observes that, in spite of the 
Veteran's assertions, the medical evidence does not establish 
that his headaches are prostrating.  "Prostration" is 
defined as "extreme exhaustion or powerlessness."  
Dorland's Illustrated Medical Dictionary, p. 1523 (30th ed. 
2003).  The July 2006 VA treatment record is the only medical 
evidence that suggests an apparently prostrating headache.  
Moreover, the February 2007 and April 2007 VA examination 
reports show that the Veteran denied having his daily routine 
interrupted by his headaches, and that the Veteran treats his 
headaches with only aspirin.  Finally, the Board observes 
that the Veteran needing to close his eyes or lie down to 
relieve his headache does not equal prostration.  The 
requirement that the headache be prostrating refers to the 
impairment of function that results from the headache itself, 
not the actions the Veteran takes to relieve the headache.  
Accordingly, the Board determines that a rating of 10 
percent, but no greater, for service-connected headaches, is 
warranted. 

V. Conclusion

The Board has acknowledged the Veteran's statements with 
regard to his symptoms of PTSD and headaches.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, as evident in the above discussion, the Board 
has considered the benefit of the doubt doctrine, applying 
the doctrine in assigning the ratings above.  However, the 
Board determines that a preponderance of the evidence is 
against ratings in excess of those herein assigned.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal beyond the extent to which 
it has already been applied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

Finally, the Board notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
headaches present such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  His symptoms are contemplated in the 
rating schedule.  


ORDER

For the period from January 18, 2003 to March 20, 2006, a 
rating of 50 percent, but no greater, is granted for service-
connected PTSD.

For the period from May 1, 2006 onward, a rating of 70 
percent, but no greater, is granted for service-connected 
PTSD.

A 10 percent rating, but no greater, for service-connected 
chronic tension headaches is granted.

For the period from May 1, 2006, onward entitlement to a TDIU 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


